DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 4 November, 2022 is acknowledged.  The traversal is on the ground(s) that: (1) claims 21 and 22 are dependent claims reliant on the invention of claim 19, and therefore, require the same elements required by claim 19, and (2) the same subject matter being described within claims 19 and 23, as the elected invention of claim 1, such that the insistence on a restriction based on subcombination not usable together is improper and there is no serious search and/or examination burden. The Examiner agrees with Applicant’s assessment of the Restriction/Election required mailed on 5 October, 2022. As such, the Restriction/Election requirement is withdrawn, and claims 1-23, currently pending, are all to be considered on the record (no claims are withdrawn from consideration in the following Non-Final Office Action).  

Specification
The disclosure is objected to because of the following informalities:
Paragraph 23 recites, “Instead  of the  previously  cited  definition  relative  to  the  congealing value, the lower threshold value Sᵤ can also be defined as a function of the dynamic viscosity of the cooling liquid. In a further embodiment variant of the invention, provision is therefore made for the lower threshold value Sᵤ to lie in a range between 10°C and 400°C preferably between 20°C and 30°C, above that temperature at which the kinematic viscidity of the cooling liquid is greater than or equal to 1800 mm²/s.” This contains a typographical error. he claim limitation is directed to kinematic viscosity, evidenced by the units provided to the material property. As such, the claim should be corrected to - - Instead  of the  previously  cited  definition  relative  to  the  congealing value, the lower threshold value Sᵤ can also be defined as a function of the dynamic viscosity of the cooling liquid. In a further embodiment variant of the invention, provision is therefore made for the lower threshold value Sᵤ to lie in a range between 10°C and 400°C preferably between 20°C and 30°C, above that temperature at which the kinematic viscosity of the cooling liquid is greater than or equal to 1800 mm²/s. - -
Appropriate correction is required.


Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites, “at which the kinematic viscidity of the cooling liquid is greater than or equal to 1800 mm²/s”, which contains a typographical error. The claim limitation is directed to kinematic viscosity, evidenced by the units provided to the material property. As such, the claim should be corrected to - - at which the kinematic viscosity of the cooling liquid is greater than or equal to 1800 mm²/s - -
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “devices for increasing heat exchanger performance” recited in claims 1, 17, 19, 21, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "irrespective of the measured upper temperature" .  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the limitation is directed to a measured upper temperature.
Claim 20 depends from rejected claim 19, and thereby, is further rejected under 35 U.S.C. 112(b).
Claim 23 recites the limitation "the cooling liquid”, “the cooling system”, and “irrespective of the measured upper temperature”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the limitation is directed to a cooling liquid, a cooling system, and a measured upper temperature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11,  17-18, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AUBIN (US 2007/0289367 A1 – published 20 December, 2007).
As to claim 1, AUBIN discloses a method for operating a cooling system(34; par. 12) of a transformer (10; par. 12) having at least one transformer winding (14; par. 12), a cooling liquid (30; par. 12) of the cooling system surrounding the at least one transformer winding (figure 1) and the cooling liquid circulating in the cooling system in a normal operating state of the transformer (par. 12), at least heat produced in the at least one transformer winding being released into a surrounding atmosphere via the circulating cooling liquid (par. 12 and 25-26, in view of par. 2), said cooling system comprising at least one heat exchanger unit (figure 1) through which the cooling liquid can flow (figure 1; par. 12), devices for increasing heat exchange performance of the at least one heat exchanger unit (38 and 42; par. 12-13 and 25-26), said devices interacting with the at least one heat exchanger unit (either supplying air pass the heat exchanger tubes, as shown in figure 1, and/or supplying fluid to the heat exchanger tubes, as shown in figure 1; par. 12-13 an 25-26), a control unit (55;par. 12) for adjusting the heat exchange performance of the at least one heat exchanger unit (par. 12-13 and 25-26), an upper temperature being measured in the cooling system (66; par.13) in a normal operating state, the control unit adjusting a power of the devices for increasing heat exchange performance of the at least one heat exchanger unit as a function of the measured upper temperature (par. 25), the method comprising:
	measuring a lower temperature of the cooling liquid in the cooling system (70;par. 13).
More so, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
As such, the recitation of “irrespective of the measured upper temperature, at least one of: i) refraining from activating, by the control unit, the devices for increasing heat exchange performance of the at least one heat exchanger unit if the lower temperature of the cooling liquid lies below a lower threshold value during operation of the transformer and ii) operating, by the control unit, the device for increasing heat exchange performance of the at least one heat exchanger unit at a reduced power relative to the normal operating state if the lower temperature of the cooling liquid lies below a lower threshold value Sᵤ during operation of the transformer” is contingent on either one of the lower temperature being lower than a threshold value during operation or another threshold value Sᵤ during operation of the transformer.  As such, the broadest reasonable interpretation of the claimed invention includes wherein the claimed invention may be practiced without either of these conditions existing, such that neither step is required by the claim.  In view of this, AUBIN discloses the requirements of the claimed invention, as set forth.

As to claim 2, AUBIN discloses wherein the device for increasing heat exchange performance of the at least one heat exchanger unit comprises at least one of (i) at least one ventilator unit(38;par. 12) and (ii) at least one pump unit (42; par. 12) which transports the cooling liquid through the at least one heat exchanger unit in the normal operating state (supplying fluid to the heat exchanger tubes, as shown in figure 1; par. 12-13 an 25-26).

As to claim 3, AUBIN discloses wherein the transformer is arranged inside a housing (26; par. 12; figure 1) which is filled with the cooling liquid (figure 1), and the heat exchanger unit is arranged in a cooling circuit (figure 1) which is fluidically connected to the housing (figure 1); and wherein the cooling liquid circulates through the cooling circuit in the normal operating state (par. 12 and 25-26, in view of par. 2).

As to claim 4, AUBIN discloses wherein the transformer is arranged inside a housing (26; par. 12; figure 1) which is filled with the cooling liquid (figure 1), and the heat exchanger unit is arranged in a cooling circuit (figure 1) which is fluidically connected to the housing (figure 1); and wherein the cooling liquid circulates through the cooling circuit in the normal operating state (par. 12 and 25-26, in view of par. 2).

As to claim 5, AUBIN discloses wherein the lower temperature of the cooling system is measured in that region(122; figure 1) of the cooling system in which the lowest temperature of the cooling liquid is to be expected (par. 13, 24, and 26).

As to claim 6, AUBIN discloses wherein the lower temperature of the cooling liquid is measured in that region of the housing of the cooling system (122; figure 1; par. 13, 24, 26).

As to claim 7, AUBIN discloses wherein the lower temperature is measured via a first temperature sensor (70; par. 13 and 260; and wherein the first temperature sensor is arranged in at least a floor region (122; par. 24; figure 1) of the housing.

As to claim 8, AUBIN discloses wherein the lower temperature is measured via a first temperature sensor (70; par. 13 and 260; and wherein the first temperature sensor is arranged in at least a floor region (122; par. 24; figure 1) of the housing.

As to claim 9, AUBIN discloses wherein the devices for increasing heat exchange performance of the at least one heat exchanger unit comprises at least one pump unit (42; par. 12) which transports the cooling liquid through the at least one heat exchanger unit in the normal operating state (supplying fluid to the heat exchanger tubes, as shown in figure 1; par. 12-13 an 25-26). 
More so, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
As such, the recitation of “wherein the at least one pump unit is activated by the control unit if the lower temperature of the cooling liquid during the operation of the transformer lies below the lower threshold value Sᵤ and above a lower limit temperature” is contingent on the temperature residing within the described range.  As such, the broadest reasonable interpretation of the claimed invention includes wherein the claimed invention may be practiced without the temperature residing within this described range, such that the step is not required by the claim.  In view of this, AUBIN discloses the requirements of the claimed invention, as set forth.

As to claim 10, AUBIN discloses wherein the devices for increasing heat exchange performance of the at least one heat exchanger unit comprises at least one pump unit (42; par. 12) which transports the cooling liquid through the at least one heat exchanger unit in the normal operating state (supplying fluid to the heat exchanger tubes, as shown in figure 1; par. 12-13 an 25-26). 
More so, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
As such, the recitation of “wherein the at least one pump unit is periodically activated and deactivated by the control unit if the lower temperature of the cooling liquid during the operation of the transformer lies below a lower limit temperature, which lower limit temperature is lower than the lower threshold value” is contingent on the temperature being lower than the lower limit temperature.  As such, the broadest reasonable interpretation of the claimed invention includes wherein the claimed invention may be practiced without the temperature being lower than this temperature, such that the step is not required by the claim.  In view of this, AUBIN discloses the requirements of the claimed invention, as set forth.

As to claim 11, AUBIN discloses wherein the devices for increasing heat exchange performance of the at least one heat exchanger unit comprise at least one ventilator unit(38;par. 12) and at least one pump unit (42; par. 12) which transports the cooling liquid through the at least one heat exchanger unit in the normal operating state (supplying fluid to the heat exchanger tubes, as shown in figure 1; par. 12-13 an 25-26). 
More so, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
As such, the recitation of “wherein the control unit: deactivates the at least one ventilator unit and one of (i) deactivates and (ii) periodically activates and deactivates the at least one pump unit if the lower temperature of the cooling liquid lies below a lower limit temperature, said lower limit temperature being lower than the lower threshold value; deactivates the at least one ventilator unit and activates the at least one pump unit if the lower temperature of the cooling liquid lies between the lower limit temperature and the lower threshold value; and operates the at least one ventilator unit and the at least one pump unit based on the normal operating state if the lower temperature lies above the lower threshold value” is contingent on the temperature being below a particular temperature, within a particular temperature range, or above a particular temperature.  As such, the broadest reasonable interpretation of the claimed invention includes wherein the claimed invention may be practiced without the temperature being within any of these conditions (e.g., equal to), such that the step is not required by the claim.  In view of this, AUBIN discloses the requirements of the claimed invention, as set forth.

As to claim 17, AUBIN discloses further comprising:
	measuring a current value, which specifies the current flowing through the transformer on a primary side or secondary side of the transformer (62; par. 13 and 23).
More so, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
As such, the recitation of “increasing the power of the devices for increasing heat exchange performance by the control device in comparison with the normal operating state, irrespective of the measured at least one upper temperature, if the measured current value exceeds an upper threshold value and if the lower temperature of the cooling liquid lies above the lower threshold value” is contingent on the current being above an upper threshold and the temperature being lower than the lower threshold.  As such, the broadest reasonable interpretation of the claimed invention includes wherein the claimed invention may be practiced without the any of these conditions occurring, such that the step is not required by the claim.  In view of this, AUBIN discloses the requirements of the claimed invention, as set forth.

As to claim 18, AUBIN discloses wherein the transformer comprises one of a power transformer and reactor (par. 10).

As to claim 23, AUBIN discloses a non-transitory computer-readable medium encoded with instructions which, when executed by a processor, cause the control device (55; par. 12) to compare a measured lower temperature of the cooling liquid with a lower threshold value (par. 12-13 and 25-26) and to send control signals to devices for increasing heat exchange performance of at least one heat exchanger unit (par. 25-26), the instruction comprising:
program cod for, measuring a lower temperature of the cooling liquid in the cooling system (70;par. 13).
More so, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
As such, the recitation of “irrespective of the measured upper temperature, at least one of: i) refraining from activating, by the control unit, the devices for increasing heat exchange performance of the at least one heat exchanger unit if the lower temperature of the cooling liquid lies below a lower threshold value during operation of the transformer and ii) operating, by the control unit, the device for increasing heat exchange performance of the at least one heat exchanger unit at a reduced power relative to the normal operating state if the lower temperature of the cooling liquid lies below a lower threshold value during operation of the transformer” is contingent on either one of the lower temperature being lower than a threshold value during operation or another threshold value Sᵤ during operation of the transformer.  As such, the broadest reasonable interpretation of the claimed invention includes wherein the claimed invention may be practiced without either of these conditions existing, such that neither step is required by the claim.  In view of this, AUBIN discloses the requirements of the claimed invention, as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUBIN (US 2007/0289367 A1 – published 20 December, 2007), in view of WARD (US 9,620,276 B1 – published 11 April, 2017).
As to claim 12, AUBIN discloses providing operation of the cooling system to achieve proper transformer characteristics (par. 25) by modulating the system based on temperature. However, AUBIN does not explicitly disclose wherein the lower threshold value lies in a range between 10°C and 40°C above a congealing temperature of the cooling liquid.
However, WARD, in the field of transformer cooling techniques (abstract), teaches providing the temperature control of the oil within particular ranges improves transformer operating efficiency, thereby lowering the internal temperature of transformers to prolong the life of the transformer and the oil used for internal cooling and insulation of the electrical winding elements (col.9, lines 12-16). More so, WARD teaches operating oil at elevated levels causes degradation and reduced cooling efficiency of the oil (col.9, lines 16-20). As such, providing a temperature range of which the cooling fluid, which in turn causes the transformer to operate at a desired temperature, is maintained above is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, maintaining the threshold values of the system, such as the lower threshold value, in addition to other upper limit threshold values is not inventive. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05-II(A). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify AUBIN to provide the lower threshold value within the claimed range above the congealing temperature of the cooling liquid, to achieve the results, as discussed with WARD.

As to claim 13, AUBIN discloses providing operation of the cooling system to achieve proper transformer characteristics (par. 25) by modulating the system based on temperature. However, AUBIN does not explicitly disclose wherein the lower threshold value lies between 20°C and 30°C.
However, WARD, in the field of transformer cooling techniques (abstract), teaches providing the temperature control of the oil within particular ranges improves transformer operating efficiency, thereby lowering the internal temperature of transformers to prolong the life of the transformer and the oil used for internal cooling and insulation of the electrical winding elements (col.9, lines 12-16). More so, WARD teaches operating oil at elevated levels causes degradation and reduced cooling efficiency of the oil (col.9, lines 16-20). As such, providing a temperature range of which the cooling fluid, which in turn causes the transformer to operate at a desired temperature, is maintained above is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, maintaining the threshold values of the system, such as the lower threshold value, in addition to other upper limit threshold values is not inventive. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05-II(A). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify AUBIN to provide the lower threshold value within the claimed range, to achieve the results, as discussed with WARD.

As to claim 15, AUBIN discloses providing operation of the cooling system to achieve proper transformer characteristics (par. 25) by modulating the system based on temperature. However, AUBIN does not explicitly disclose wherein the lower threshold value lies between 20°C and 30°C.
However, WARD, in the field of transformer cooling techniques (abstract), teaches providing the temperature control of the oil within particular ranges improves transformer operating efficiency, thereby lowering the internal temperature of transformers to prolong the life of the transformer and the oil used for internal cooling and insulation of the electrical winding elements (col.9, lines 12-16). More so, WARD teaches operating oil at elevated levels causes degradation and reduced cooling efficiency of the oil (col.9, lines 16-20). As such, providing a temperature range of which the cooling fluid, which in turn causes the transformer to operate at a desired temperature, is maintained above is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, maintaining the threshold values of the system, such as the lower threshold value, in addition to other upper limit threshold values is not inventive. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05-II(A). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify AUBIN to provide the lower threshold value within the claimed range, to achieve the results, as discussed with WARD.

As to claim 21, AUBIN, as modified with regards to the control device as claimed in claim 13 (see rejection of claim 13), further discloses a transformer (10; par. 12) comprising:
at least one transformer winding (14; par. 12); and
a first temperature sensor (70) for determining a lower temperature of a coolant (30;figure 1; par. 12-13) the cooling system containing a cooling liquid (30; par. 12);
a cooling system (34; par. 12) containing the cooling liquid (figures 1; par. 12) for cooling the at least transformer winding (par. 12);
wherein the cooling system includes:
at least one heat exchanger unit (figure 1) for release of heat from the cooling liquid into a surrounding atmosphere (par. 12 and 25-26, in view of par. 2);
devices for increasing heat exchange performance of at least one heat exchanger(figure 1) unit (38 and 42; par. 12-13 and 25-26); said devices interacting with the at least one heat exchanger unit (either supplying air pass the heat exchanger tubes, as shown in figure 1, and/or supplying fluid to the heat exchanger tubes, as shown in figure 1; par. 12-13 an 25-26); and
a control unit (55; par. 12) for adjusting at least the power of the devices for increasing heat exchange performance of the at least one heat exchanger unit (38 and 42; par. 12-13 and 25-26).

As to claim 22, AUBIN, as modified, discloses wherein the transformer comprises one of a power transformer and reactor (par. 10).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUBIN (US 2007/0289367 A1 – published 20 December, 2007), in view of WARD (US 9,620,276 B1 – published 11 April, 2017) and GROEGER (US 2017/0125150 A1 – published 4 May, 2017).
As to claim 14, AUBIN discloses providing operation of the cooling system to achieve proper transformer characteristics (par. 25) by modulating the system based on temperature. However, AUBIN does not explicitly disclose wherein the lower threshold value lies between 10°C and 40°C above that temperature at which the kinematic viscosity of the cooling liquid is greater than or equal to 1800 mm²/s.
First, WARD, in the field of transformer cooling techniques (abstract), teaches providing the temperature control of the oil within particular ranges improves transformer operating efficiency, thereby lowering the internal temperature of transformers to prolong the life of the transformer and the oil used for internal cooling and insulation of the electrical winding elements (col.9, lines 12-16). More so, WARD teaches operating oil at elevated levels causes degradation and reduced cooling efficiency of the oil (col.9, lines 16-20). As such, providing a temperature range of which the cooling fluid, which in turn causes the transformer to operate at a desired temperature, is maintained above is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, maintaining the threshold values of the system, such as the lower threshold value, in addition to other upper limit threshold values is not inventive. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05-II(A). 
Second, GROEGER, in the field of transformer cooling techniques (abstract), teaches wherein the viscosity of the cooling fluid (e.g., dielectric fluid, as understood from par. 7) at various temperatures of the system is important because it determines the effectiveness of the dielectric fluids to cool the transformer by convection (par. 82). More so, dependent upon other factors of the fluid (par. 7 and 82), directly effects the ability of the fluid to internally circulate and remove heat (par. 82). Thus, further, providing a temperature range of which the cooling fluid, respective to a particular kinematic viscosity of the cooling fluid, directly effects the ability of the fluid to internally circulate and remove het from the transformers which is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, maintaining the threshold values of the system, such as the lower threshold value, within a particular range, respective to the particular kinematic viscosity is not inventive. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05-II(A). 
Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify AUBIN to provide the lower threshold value within the claimed range respective to the desired kinematic viscosity, further within a desired range, to achieve the results, as discussed with WARD and GROEGER.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUBIN (US 2007/0289367 A1 – published 20 December, 2007), in view of GROEGER (US 2017/0125150 A1 – published 4 May, 2017).
As to claim 16, AUBIN discloses wherein the cooling liquid is an oil (par. 12), but does not explicitly provide the oil being selected from the group comprising mineral-oil-based liquids, synthetically produced oils comprising silicone oil, synthetically produced esters, and biologically produced liquids.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the cooling/heat exchanger art with applications to transformer and/or other equivalent oil immersed electrical equipment systems art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., based on properties that affect the cooling liquids ability to function effectively and reliably (par. 7 of GROEGER)). See MPEP §2144.07. As such, the selection of the cooling liquid of AUBIN being on the basis of suitability for the intended use, would be entirely obvious. Therefore, with regards to the present application, it would have been obvious for one having selected from the group comprising mineral-oil-based liquids, synthetically produced oils comprising silicone oil, synthetically produced esters, and biologically produced liquids the material of the cooling liquid, as one having ordinary skill within the cooling/heat exchanger art with applications to transformer and/or other equivalent oil immersed electrical equipment systems art knows to select the material based on properties that affect the cooling liquids ability to function effectively and reliably (par. 7 of GROEGER). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUBIN (US 2007/0289367 A1 – published 20 December, 2007), in view of GOLDSMITH (US 8,913,383 B1 – published 16 December, 2014).
As to claim 19, AUBIN discloses a control device (55; par. 12) for a cooling system(34; par. 12) of a transformer (10; par. 12) having at least one transformer winding (14; par. 12), the cooling system containing a cooling liquid (30; par. 12) which circulates within the cooling system during operation of the at least one transformer (par. 12);
wherein the control device adjusts at least a power of devices for increasing heat exchange performance of at least one heat exchanger(figure 1) unit (38 and 42; par. 12-13 and 25-26); said devices interacting with the at least one heat exchanger unit (either supplying air pass the heat exchanger tubes, as shown in figure 1, and/or supplying fluid to the heat exchanger tubes, as shown in figure 1; par. 12-13 an 25-26), 
wherein the at least one heat exchanger unit is configured to release heat from the cooling liquid into the surrounding atmosphere(par. 12 and 25-26, in view of par. 2),
wherein the control device is connected to a first temperature sensor (70; figures 1; par. 12-13); and
wherein the control device is configured to:
	measure a lower temperature of the cooling liquid in the cooling system (70;par. 13); and
irrespective of a measured upper temperature, adjusting the thermal characteristics of the cooling system  (par. 25).
However, AUBIN does not disclose wherein the control necessarily provides one of (i) refrain from activating the devices for increasing heat exchange performance of the at least one heat-exchanger unit if the lower temperature of the cooling liquid lies below a lower threshold value during operation of the transformer and (ii) operate the devices for increasing heat exchange performance of the at least one heat-exchanger unit at a reduced power relative to the normal operating state if the lower temperature of the cooling liquid lies below a lower threshold value Sᵤ during operation of the transformer.
GOLDSMITH, however, is within the field of endeavor of cooling an electrical component immersed within a cooling liquid system (abstract). GOLDSMITH teaches wherein the system includes receiving temperature information (col.3, lines 55-col.4, line 8). GOLDSMITH teaches that it is a known method within the field of endeavor to provide when the temperature is indicated to fall below a lower threshold during operation, the devices for increasing heat exchanger performance (128; col.4, line 8) is refrained from being activated (col.4, lines 3-8). This is strong evidence that modifying AUBIN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., limiting power supplied to devices, when the system temperature of the cooling fluid would not be sufficient in heat to be rejected by the heat extraction apparatus). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify AUBIN by GOLDSMITH such that the control device provided such refraining of operation of the devices for increasing heat exchange performance, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of limiting power supplied to devices, when the system temperature of the cooling fluid would not be sufficient in heat to be rejected by the heat extraction apparatus.

As to claim 20, AUBIN, as modified, discloses wherein the transformer comprises one of a power transformer and reactor (par. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            	12/16/2022